DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed
on 17 Jan, 2020.  In view of this communication, claims 25 - 48 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In page 9, line 39 of the specification, supply channel 47 is mentioned but there is no corresponding reference in Fig 1A
In page 10, line 24 of the specification, bearings 51 is mentioned but there is no corresponding reference in Fig 1A
In Fig 2B, numerals 286a, 286b are printed with overlap, they should be separated.
Claim 25 recites an embodiment where the cooling jacket is part of the hollow stator body, however the claimed subject matter is not shown in any drawing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Objections
Claims 26-48  are objected to because of the following informalities:  
Claims 26-41 recite “in-wheel motor”. This should be changed to “The in-wheel motor”. 
Claims 43-48 recite “Cooling jacket”. This should be changed to  “The cooling jacket”.
As stated in rejection under 112 below, Claim 42 is being interpreted as an independent claim (not depending from Claim 25), hence reference to claim 25 should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 38 recites “electromagnets are attached to the cooling jacket and/or to the hollow stator body by means of interference fitting”. The word “means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and corresponding structure and process is being taken from Page 6, 25-32 of Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “A cooling jacket (239, 339) for use in an in-wheel motor according to claim 25..”, however Claim 25 already has the limitations of “cooling channels” which are built as part of the “hollow stator body” and it is not clear if there is an embodiment which combines the cooling channels in Claim 25 along with the “cooling jacket” in Claim 42. Clarification in required. To advance prosecution, Claim 42 is being interpreted as an independent claim. 
Claims 43-48 are rejected due to their dependency on Claim 42.
Claim 46 recites “a first circumferential cooling channel “, “a second circumferential cooling channel’‘, “a first axial position”, “a second axial position”. These elements are already recited in parent 
Claim 47 is rejected based on its dependency on claim 46. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 42, 45-46 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Sheu et al. (US20130126143A1),hereinafter referred to as Sheu.
Regarding Claim 42, Sheu discloses (Fig 2A below) a cooling jacket (200) for use in an in-wheel motor [Para 0008], the cooling jacket having a longitudinal axis (Z) and comprising: a plurality of cooling channels (200c, 200c1,200c2)adapted for circulation of a liquid, wherein the cooling channels extend substantially circumferentially (Sheu, Fig 2A below) around the longitudinal axis (Sheu, Fig 2A, Z), the plurality of cooling channels having an inlet (Fig 2A below, 240) for supply of liquid coolant to the plurality of channels, and an outlet (Fig 2A below, 250) for discharging liquid coolant from the plurality of channels; wherein the plurality of cooling channels comprises a first circumferential cooling channel 
Regarding Claim 45, Sheu discloses the cooling jacket according to Claim 42. Sheu further discloses the circumferential cooling channels (200c, 200c1, 200c2) is formed as an annular sector extending 180 degrees or more and less than 360 degrees (Fig 2A below, arc AB) around the longitudinal axis (Z) of said hollow stator body [Para 0008].

    PNG
    media_image1.png
    651
    535
    media_image1.png
    Greyscale

Regarding Claim 46, Sheu discloses the cooling jacket according to Claim 42. Sheu further discloses the plurality of cooling channels (Fig 2A above, 200c1, 200c, 200c2) comprises a first circumferential cooling channel (200c1) extending from the inlet (240) at a first (c1) axial position along the hollow stator body [Para 0008], a second 10Docket No. 2001-2319 circumferential cooling channel (200c2) extending at a second axial position (c2) along the hollow stator body [Para 0008], and in fluid connection with the first cooling channel (200c1) , and a plurality of intermediate circumferential cooling channels (200c) arranged along axial positions (c1, c2) in between the first (200c1) and second circumferential cooling channels (200c2) and in fluid connection with the second cooling channel (200c2), wherein the second cooling channel (200c2) is arranged downstream of the first cooling channel (200c1). 
Note: Because of the lack of clarity between circumferential cooling channel and cooling channel in this claim and the presumed independent claim 42, the two have been interpreted as same. However, the claim will still be rejected by Sheu in view of Thompson if the circumferential cooling channel and cooling channel were interpreted as per the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-29, 32-33, 36, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Luc Michel (US20170110933A1) in view of Thompson et al (US 20150308456 A1), hereinafter referred to as Thompson.
Regarding Claim 25, Luc discloses In-wheel motor [Para 0001] for a vehicle, comprising: 
a stator (Fig 6 below, 2) with a connector member (Fig 6, 2c) for attaching the stator (2) to the vehicle, the connector member comprising a shaft (Fig 6, 18), an end plate (Fig 8a, 12) of a larger diameter than the shaft (18), and a coolant supply duct (Fig 8a, 14) extending through said shaft and in fluid connection with a passage for coolant in the end plate (12), the stator (2) further comprising a hollow stator body (Fig 6, 21) having a cylindrical outer surface and connected to the connector member (Fig 6, 2c), wherein a plurality of cooling channels (Fig 7, 53,54) adapted for circulation of a liquid coolant [Para 0061] extends along the hollow stator body and are in fluid connection with said coolant supply duct (14), said plurality of cooling channels (53, 54) having an inlet (Fig 8c, 14a) for supply of liquid coolant to the plurality of channels and an outlet (Fig 8c, 15a) for discharging liquid coolant from the plurality of channels; 
electromagnets (Fig 4, 24) [Para 0059] arranged around the hollow stator body (Fig 6, 21) and fixed with respect thereto, wherein the cooling channels are arranged for cooling the electromagnets [Para 0018];  
4Docket No. 2001-2319 wherein, at a side opposite from the connector member, the hollow stator body (21) has an open end (100) with a diameter (Fig 6, D2) larger than the diameter (Fig 6, D1) of the shaft (18), 
wherein each of the circumferential cooling channels (Fig 7 below, 53, 54) is formed as an annular sector extending 180 degrees or more and less than 360 degrees around the longitudinal axis (Fig 8a, A) of said hollow stator body (Fig 6, 21) (Fig 7 is showing the circumferential cooling channels extending more than 180 degrees but less than 360 degrees).

    PNG
    media_image2.png
    864
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    653
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    653
    643
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    614
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    551
    708
    media_image6.png
    Greyscale

	Luc does not disclose the plurality of channels is partitioned into at least three groups of channels (286, 287, 288, 289; 386, 387, 388, 389), wherein the channels within each group (286a-286c, 289a-289c; 386a-386c, 389a-389c) are connected in parallel and define a direction of flow for said coolant such that for each channel within a group the coolant flows substantially in a same direction along the circumference of the hollow stator body from a first end of the channel to a second end of the channel, wherein at least one of said groups comprises two or more channels, and wherein the groups are connected in series.
	Thompson discloses the plurality of channels (Thompson, Fig 2 below, 130 R1-11) is partitioned into at least three groups of channels (130R1-2. 130R3-4, 130R5-6), wherein the channels within each group (130 R1&R2, 130R3 & R4, 130 R5 & R6) are connected in parallel and define a direction of flow for said coolant [Thompson , Para 0032] such that for each channel within a group the coolant flows 
	It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed an in-wheel motor of Luc modified by the cooling configuration of groups of parallel and series connections as taught by Thompson in order to ensure an alternate flow path [Thompson, Para 0033]. (Having an alternate flow path will help in maintaining flow in case of any blockage). 

    PNG
    media_image7.png
    599
    683
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    576
    601
    media_image8.png
    Greyscale

	Regarding Claim 26, Luc in view of Thompson, discloses the in-wheel motor according to Claim 25. Luc in view of Thompson further discloses the plurality of cooling channels (Thompson, Fig 2 above, 130 R1-8, 130 L1-11) comprises a first circumferential cooling channel (130R1) extending from the inlet (127) at a first axial position (A1)  along the hollow stator body [Thompson, Para 0029]  , a second circumferential cooling channel (130R8) extending at a second axial position (A8) along the hollow stator body and in fluid connection with the first cooling channel (130R1-2), and a plurality of 5Docket No. 2001-2319 intermediate circumferential cooling channels (130R3-4) arranged along axial positions (A3-4) in between the first and second circumferential cooling channels (130R1 and 130R8) and in fluid connection with the second cooling channel (130R7-8), wherein the second cooling channel (130R7-8) is arranged downstream of the first cooling channel (130R1-2).
	Regarding Claim 27, Luc in view of Thompson discloses the in-wheel motor according to Claim 26. Luc in view of Thompson further discloses (Thompson, Fig 4 below)  the intermediate circumferential 

    PNG
    media_image9.png
    628
    589
    media_image9.png
    Greyscale

	Regarding Claim 28,  Luc in view of Thompson discloses the in-wheel motor according to Claim 26. Luc in view of Thompson further discloses (Thompson, Fig 2 above) the intermediate cooling channels (130R3-4) are arranged upstream of the outlet (129) and upstream of the second cooling channel (130R7-8).
Regarding Claim 29,  Luc in view of Thompson discloses the in-wheel motor according to Claim 25. Luc in view of Thompson further discloses (Thompson, Fig 2 above) the channels are arranged such that within each pair of groups formed by a first of said groups (130R1-2) and a second of said groups (130R3-4) directly downstream of the first group, the direction in which the coolant flows in channels of 
Regarding Claim 32, Luc in view of Thompson discloses the In-wheel motor according to claim 25. Luc in view of Thompson further discloses each of the circumferential cooling channels (Luc, Fig 7 above, 53, 54) is formed as an annular sector extending 180 degrees or more and less than 360 degrees around the longitudinal axis (Luc, Fig 8a, A) of said hollow stator body (Luc, Fig 6, 21) (Fig 7 is showing the circumferential cooling channels extending more than 180 degrees but less than 360 degrees).
Regarding Claim 33, Luc in view of Thompson discloses the in-wheel motor according to Claim 25. Luc in view of Thompson further discloses the hollow stator body comprises a cooling jacket (Thompson, Fig 1 below, 25) which defines the outer circumference (29, 27) of the hollow stator body (20), wherein the cooling channels are provided in the cooling jacket (25).

    PNG
    media_image10.png
    552
    673
    media_image10.png
    Greyscale


Regarding Claim 36, Luc in view of Thompson further discloses the outer surface of the cooling jacket (Luc, Fig 4 above, 5) is smooth cylindrical, with the inlet (Luc, Fig 7 above, 55) and outlet (Luc, Fig 7 above, 56) of the cooling jacket (Luc, Fig 4 above, 5) lying completely within the cylindrical volume defined by said outer surface [Luc, Para 0073].
Regarding Claim 39, Luc in view of Thompson discloses the In-wheel motor according to claim 25. Luc in view of Thompson further discloses the plurality of cooling channels (Luc, Fig 7 above, 53, 54)  is at least partially formed in the hollow stator body (Fig 7 above, 21).
Regarding Claim 40, Luc in view of Thompson discloses the In-wheel motor according to claim 25. Luc in view of Thompson further discloses the cooling channels are cooling channels (Luc, Fig 7 above, 53, 54)  made by casting of a metal or metal alloy [Luc, Para 0105].
Regarding Claim 41, Luc in view of Thompson discloses the In-wheel motor according to claim 25. Luc in view of Thompson further discloses connector member (Luc, Fig 6 above, 2c) comprises a coolant discharge channel (Fig 8a above, 14) which extends through the shaft (Fig 6 above, 18) and the end plate (Fig 8a above, 12) and is in fluid connection with the outlet (Fig 8c above, 15a).
Claim 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Luc in view of Thompson and Heinen (US7059437B2).
	Regarding Claim 30,  Luc in view of Thompson discloses the in-wheel motor according to claim 25. Luc in view of Thompson further discloses the hollow stator body (Luc, Fig 6 above, 21) has an open end (Luc, Fig 6 above, 100) at a road side of the in-wheel motor. 

Heinen discloses the in-wheel motor comprising control electronics (Fig 2 below, 20) for powering the electromagnets (9) , wherein said control electronics (20) are arranged within the hollow stator housing (Fig 2).

    PNG
    media_image11.png
    688
    572
    media_image11.png
    Greyscale

Regarding Claim 31, Luc in view of Thompson and Heinen discloses the In-wheel motor (Heinen, Fig 2 above, 1)according to claim 30. Luc in view of Thompson and Heinen further discloses the in-wheel motor adapted for allowing the control electronics (20) to be placed into the hollow stator body and taken out again, through the open end of the hollow stator body (Fig 2 above) [Heinen Col 2, 1-3].
For Claims 30, 31, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the in-wheel motor of Luc in view of Thompson modified by the control electronics for powering the electromagnets within the wheel in .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Luc in view of Thompson, Shimabukuro et al.( JP 2012244810 A), hereinafter referred to as Shimabukuro and Wicks (US 20170152809A1).
Regarding Claim 34, Luc in view of Thompson discloses the in-wheel motor according to Claim 33. Luc in view of Thompson does not explicitly disclose the connector member comprises or is made of steel or cast iron, and wherein the cooling jacket comprises a different material than the connector member. 
Shimabukuro discloses the connecting member (Shimabukuro, 20, 24) to be formed of iron or steel [Para 0016] and Wicks  discloses the cooling jacket to be made of aluminum[Wicks, Para 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the in-wheel motor of Luc in view of Thompson modified by the cooling jacket material as taught by Wicks which is different from connecting member material as taught by Shimabukuro in order to have good mechanical strength properties required by the connecting member and good thermal conductivity properties as required by the cooling jacket.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Luc in view of Thompson and Fruehauf (WO 2016062438 A1).
Regarding Claim 35, Luc in view of Thompson discloses the in-wheel motor according to claim 33. Luc in view of Thompson does not disclose the thermal conductivity of the cooling jacket material is at least 100 Watt per meter per Kelvin.
Fruehauf discloses the thermal conductivity of the cooling jacket material is at least 100 Watt per meter per Kelvin [Fruehauf, Para 0016].
.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Luc in view of Thompson and Heinen et al.( US 20140159468 A1), hereinafter referred to as Heinen.
Regarding Claim 37, Luc in view of Thompson discloses the in-wheel motor according to claim 33. Luc in view of Thompson does not disclose the cooling jacket is formed separately from the hollow stator body. Luc in view of Thompson and is attached to hollow stator body by interference fitting. 
Heinen discloses the cooling jacket (Fig 5 below, 30, 40) is formed separately from the hollow stator body (50) and is attached to hollow stator body (50) by interference fitting [Para 0066].(The housing 40 and the cooling system 30 together form the cooling jacket).
It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the in-wheel motor of Luc in view of Thompson modified by the separate cooling jacket with interference fitting between the cooling jacket and hollow stator body as taught by Heinen, to facilitate good contact for efficient heat transfer from the stator to the cooling jacket.



    PNG
    media_image12.png
    672
    693
    media_image12.png
    Greyscale

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Luc in view of Thompson and Silva (US 9653961 B2).
Regarding Claim 38, Luc in view of Thompson discloses the in-wheel motor according to Claim 25. Luc in view of Thompson does not explicitly disclose the electromagnets are attached to the cooling jacket and/or to the hollow stator body by means of interference fitting.
Silva discloses (Fig 4 below) the electromagnets (304) are attached to the cooling jacket (402) by means of interference fitting [Col 4, 9-11].
It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the in-wheel motor of Luc in view of Thompson with the .

    PNG
    media_image13.png
    193
    442
    media_image13.png
    Greyscale

Claim 43, 44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Thompson.
Regarding Claim 43, Sheu discloses the cooling jacket according to Claim 43. Sheu does not disclose the plurality of channels is partitioned into at least three groups of channels, wherein the channels within each group are connected in parallel and define a direction of flow for said coolant such that for each channel within a group the coolant flows substantially in a same direction along the circumference of the hollow stator body from a first end of the channel to a second end of the channel, wherein at least one of said groups comprises two or more channels, and wherein the groups are connected in series.
Thompson discloses the plurality of channels (Thompson, Fig 2 above, 130 R1-11) is partitioned into at least three groups of channels(130R1-2. 130R3-4, 130R5-6),, wherein the channels within each group (130 R1&R2, 130R3 & R4, 130 R5 & R6) are connected in parallel and define a direction of flow for said coolant [Thompson , Para 0032] such that for each channel within a group the coolant flows substantially in a same direction along the circumference of the hollow stator body [Thompson, Para 0029] from a first end of the channel to a second end of the channel, wherein at least one of said groups comprises two or more channels (130R1-2, 130R3-4, 130R5-6), and wherein the groups are connected in 
It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the cooling jacket of Sheu modified by the cooling configuration of groups of parallel and series connections as taught by Thompson in order to ensure an alternate flow path [Thompson, Para 0033]. (Having an alternate flow path will help in maintaining flow in case of any blockage).
Regarding Claim 44, Sheu in view of Thompson discloses the Cooling jacket according to Claim 42. Sheu in view of Thompson further discloses (Thompson, Fig 4 above)  the intermediate cooling channels (130L9-10) are arranged downstream of the second cooling channel (130L10-11).
Regarding Claim 47, Sheu discloses the Cooling jacket according to Claim 46. Sheu does not disclose the intermediate circumferential cooling channels are arranged upstream of the outlet and downstream of the second cooling channel.
Thompson discloses (Thompson, Fig 4 above)  the intermediate circumferential cooling channels (130L9-10) are arranged upstream of the outlet (129) and downstream of the second cooling channel (130L10-11).
For Claims 44 and 47, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the cooling jacket of Sheu modified by the various cooling configurations as taught by Thompson in order to convey the heat generated by the electric motor in the most efficient manner using a combination of convoluted paths [Thompson, Para 0006] and relative positioning of the cooling channels.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Luc.
Regarding Claim 48, Sheu discloses the Cooling jacket according to Claim 42. Sheu further discloses the cooling jacket ( Fig 2A above, 230) has a substantially smooth cylindrical outer surface 
Luc discloses the inlet (Luc, Fig 7 above, 55) and outlet (Luc, Fig 7 above, 56) of the cooling jacket lying completely within the cylindrical volume defined by said outer surface [Luc, Para 0073].
	It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to have formed the cooling jacket of Sheu with the substantially smooth cylindrical surface modified by the inlet and outlet lying completely within the cylindrical volume defined by said outer surface as taught by Luc in order to make the fluid connection easily without obstructing other elements of the overall system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kikuchi et al. (US 20170111003 A1) shows stator core being press fitted into a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832      


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832